DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 03 November 2020 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 November 2020.

Drawings
New corrected drawing in compliance with 37 CFR 1.121(d) are required in this application because:
The figure is not properly labeled.  See 37 CFR 1.84(u)(1).
The lettering is not of proper size, uniform density, and well-defined in the figure.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The numbering of the drawing sheet is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0361481 A1 (Joun et al.) in view of US 2015/0057163 A1 (Rotem et al.), US 2012/0316074 A1 (Saxonov), and US 2015/0284769 A1 (Schroeder).
Joun et al., at paragraph [0481], teach of kits that comprise “at least one adaptor.”  As stated therein:
[0481] In some embodiments, the disclosure relates generally to compositions, as well as related, systems, methods, kits and apparatuses, comprising target nucleic acids and at least one adaptor.  (Emphasis added)

Joun et al., at paragraph [0483], each that the adaptor can be single stranded, double stranded, or a combination of both single stranded and double stranded, and be “Y-shaped”.  As stated therein:
[0483] In some embodiments, the adaptor comprises a nucleic acid, including DNA, RNA, RNA/DNA molecules, or analogs thereof. In some embodiments, the adaptor can include one or more deoxyribonucleoside or ribonucleoside residues. In some embodiments, the adaptor can be single-stranded or double-stranded nucleic acids, or can include single-stranded and/or double-stranded portions. In some embodiments, the adaptor can have any structure, including linear, hairpin, forked (Y-shaped), or stem-loop.  (Emphasis added)

Joun et al., at paragraph [0488], teach that the adaptor can comprise a sequence that is complementary to a primer; and at paragraph [0489], they teach that the adaptor can also comprise a barcode sequence.  As stated therein:
the adaptor can include a nucleotide sequence that is identical or complementary to any portion of a capture primer, fusion primer, reverse primer, amplification primer, or a sequencing primer. (Emphasis added)

[0489] In some embodiments, the adaptor can include identification sequences, such as for example, a uniquely identifiable sequence (e.g., barcode sequence). In some embodiments, a barcoded adaptor can be used for constructing a multiplex library of target nucleic acids. In some embodiments, the barcoded adaptors can be appended to a target nucleic acid and used for sorting or tracking the source of the target nucleic acid. In some embodiments, one or more barcode sequences can allow identification of a particular adaptor among a mixture of different adaptors having different barcodes sequences. For example, a mixture can include 2, 3, 4, 5, 6, 7-10, 10-50, 50-100, 100-200, 200-500, 500-1000, or more different adaptors having unique barcode sequences. 

As noted above, Joun et al., teach of including a barcode in the adaptor, and that the adaptor can be single stranded, double stranded, or a combination of both single- and double-stranded nucleic acids.  Given such, the aspect of placing the barcode sequence in the single-stranded portion of an adaptor that comprises both single- and double-stranded sequences is deemed to be a matter of an obvious design choice.
As noted above, Joun et al., teach that the adaptor can also comprise a sequence that is complementary to a primer.  Such a showing is deemed to meet a limitation of claim 1 in that the adaptor comprises “at least one primer-biding site”.  
The aspect of using barcodes “for sorting or tracking the source of the target nucleic acid” is deemed to render obvious the aspect of the relationship of the barcodes is in “a reference table.”  (Claim 7)
The aspect of placing “at least one adaptor” in a “kit” is deemed to render obvious the aspect of generating a “pool of adaptors” (claim 8), and the limitation of having “the pool [ ] contained in a single vial.”  (claim 9)

In addition to the teachings of Joun et al., attention is directed to the disclosure of Rotem et al., which teaches that the barcodes can be in single-stranded sequences, and be used /ligated to RNA or DNA molecules of interest.  As stated therein:
[0065] In other embodiments, RNA molecules, e.g., from individual cells, could be "barcoded" or otherwise ligated with an identification sequence in droplets (or other compartments) using single stranded indexed adaptors. The adaptors may be coupled to the RNA molecules, for example, by direct ligation, by poly-T or random primer-based reverse transcription methods, or by other methods known to those of ordinary skill in the art. In some embodiments, selected RNA sequences could be interrogated by introducing a collection of single-stranded adaptors each comprising a barcode or other identification sequence (e.g., indexed to a single cell) and known sequences complementary to the RNA species of interest, followed by reverse transcription in single-cell-containing droplets. Template switching may be used in some embodiments. Accordingly, it should be understood that in the embodiments and examples discussed herein using DNA, this is by way of example only, and that in other embodiments, RNA could be used instead of and/or in addition to DNA.  (Emphasis added)

The aspect of developing and using “a collection” of adaptors is deemed to render obvious applicant’s “pool of adaptors”, which is a limitation of claim 3, and of claims 4-9, which depend therefrom.
Saxonov, in paragraph [0051], teach that the barcodes can occur in the single-stranded portion of an adaptor and that the adaptor can comprise multiple adaptors, and be separated by any number of nucleotides.  As stated therein:
[0051] A barcode can be double stranded in an adaptor. In some cases, a barcode is single stranded in an adaptor. A barcode can comprise double stranded and single stranded sequence in an adaptor. An adaptor can comprise about, more than about, at least about, or less than about 1, 2, 3, 4, 5, 6, 7, 8, 9, or different barcodes. If an adaptor comprises more than one barcode, the barcodes can be separated from each other by about, more than about, or at least about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 bases or base pairs on the adaptor.

In view of the above showing, the aspect of an adaptor comprising multiple barcodes, and that they can be in single-stranded sequences is deemed to render obvious limitations of claim 3.  Further, the number of barcodes, and the distance that they are apparat is clearly a matter of 
In further support of the above position, attention is directed to Schroeder, which teaches at paragraph [0207], that the barcodes can be separated by an edit distance of 3.  As stated therein:
The barcodes can be chosen for their ability to parse properly and for color balancing and can have strict pairing requirements when performing 2-plex multiplexing. Users wishing to perform greater than a 2-plex multiplexing can choose a Duplex Set (as defined in Table 9), combined with any of the remaining barcoded libraries. The barcode sequences can be separated by an edit distance of three. For further details on the barcode design strategy, please refer to Faircloth BC and Glenn TC (2012). PLoS ONE 7 (8): e42543. doi:10.1371/journal.pone.0042543, which is herein incorporated by reference in its entirety.  (Emphasis added)

The aspect of one using an edit distance of 3 is deemed to meet the limitation of “at least one”, as recited in independent claim 3.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0361481 A1 (Joun et al.) in view of US 2015/0057163 A1 (Rotem et al.), US 2012/0316074 A1 (Saxonov), and US 2015/0284769 A1 (Schroeder).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0124551 A1 (Pappa et al.) in paragraphs [0192] and [0194] teaches of using adaptor “pools”.
US 2008/0171331 A1 (Drmanac), in paragraph [0280] teaches that a kit can comprise adaptors that ae either single-stranded or double-stranded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634